Title: From George Washington to Henry Bouquet, 13 June 1758
From: Washington, George
To: Bouquet, Henry

 

Connogochieg [Md.] 13th June 1758

Sundry matters on which Colo. Bouquets directions is desird.
As the 22th Inst. is fixd upon for me to begin my March from Winchester I am in hopes we shall all be ready for that purpose—but if I shoud not be able to get Arms and Blankets for the Men—are we to wait any longer for them, or to march of at all events?
After the first division of Colo. Birds Regiment has Marchd to Fort Cumberland with me—are his remaining Companies to follow after as fast as they can? or are they to remain & escort up Provisions as shall be found most advisable?
If we find it impractacable to get a sufficient No. of Arms repaird in time to furnish the two Virga Regiments, & the Militia Compa. of Prince William, have we in that case liberty to make up the difficiency with the Maryland Arms? Or must we forbear touching them altogether?
Is not Colo. Bird to March with the first division of his Regt? who is to be left to see that the remainder follow, & execute the orders that may be given them?
How many of the Sick & lame of the Virginia Troops shoud be left in Garrison at Fort Loudoun? & shoud any of them be posted at Edwards[,] Pearsalls &ca in order to keep open the Communication for Expresses at least?
What method is best, to provide our Troops with Powder Horns and Shot Pouches? will their be time to Order them to be made at Philadelphia, & sent from thence to Fort Cumberland by the first Convoy?
Is the Troop of light Horse to March to Fort Cumberland with me, or not?
am I to distribute the 200 Hatchets that lye at this place among my Men so soon as they come to hand?

Go: Washington

